Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 14 recites the limitation "a multi-vision" twice.  This causes unclear antecedent basis. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 7, 8 and 11 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. (US Pub. No. 2017/0031523 A1).
As to claim 1, Seo shows a relay device (Figs. 6 – 8 and para. 95) comprising: a first communication interface configured to receive a first state signal to an Nth state signal (N is a natural number) (i.e. synchronization signal enabling touch report or touch#, Figs. 6 and 7 and paras. 90, 95, 104 and 105) respectively from a first touch driving device 135 to an Nth touch driving device 135 (Fig. 4 and paras. 93 and 94) included in a first display device to an Nth display device constituting a multi-vision (i.e. video wall, Fig. 8 and para. 123) and receive first display device touch data to Nth display device touch data from the first touch driving device to the Nth touch driving device (Figs. 6 – 9 and paras. 93 – 109);  a controller 150a/150b configured to calculate multi-vision touch coordinates (paras. 93 and 94) , which are touch coordinates for the multi-vision (i.e. video wall, Fig. 8 and paras. 93, 94 and 123), using the first display device touch data to the Nth display device touch data received by the first communication interface (Figs. 6 – 9 and paras. 93 – 109);  and a second communication interface configured to transmit the multi-vision touch coordinates to a controller of a host (para. 110), wherein a time of receiving each of the first display device touch data to the Nth display device touch data varies depending on the first state signal to the Nth state signal (Figs. 6 – 9 and paras. 93 – 109). 
 		As to claim 2, Seo shows that one of the first state signal to the Nth state signal is a signal in which a disable signal, output from one touch driving device in a touch driving time of the one touch driving device, and an enable signal, output from the one touch driving device in a time other than the touch driving time, alternate (Figs. 6 – 9 and paras. 93 – 109). 

 		As to claim 4, Seo shows that the controller is configured to transmit a touch data request signal to the one touch driving device through the first communication interface and then receive the one piece of display device touch data, and wherein the touch data request signal is transmitted to the one touch driving device at a time where the disable signal of the one state signal switches to the enable signal (Figs. 6 – 9 and paras. 93 – 109). 
		As to claim 7, Seo shows a touch driving device (Figs. 6 – 8 and para. 95) comprising: a touch driving unit 135 configured to supply a driving signal to a sensor electrode of a touch panel comprised in one display device (Fig. 4 and paras. 93 and 94), which is an element of a multi-vision (i.e. video wall, Fig. 8 and para. 123), to receive a response signal to the driving signal from the sensor electrode (Fig. 4 and paras. 93 and 94), and to generate raw data (Fig. 4 and paras. 93 and 94);  and a microcontroller 150a/150b configured to calculate display device touch data, which is touch data for the one display device, using the raw data, to transmit the display device touch data to a relay device that calculates multi-vision touch coordinates (paras. 93 
		As to claim 8, Seo shows that the microcontroller transmits the display device touch data to the relay device when transmitting the enable signal to the relay device (Figs. 6 – 9 and paras. 93 – 109). 
 		As to claim 11, Seo shows that the microcontroller outputs the disable signal and the enable signal in every frame of the display device (para. 85). 
		As to claim 12, Seo shows that the touch driving time further comprises a time for generating the raw data by the touch driving unit (Figs. 6 – 9 and paras. 93 – 109). 
		As to claim 13, Seo shows that the display device touch data comprises touch coordinate information on the one display device (paras. 93 and 94). 
 		As to claim 14, Seo shows a method for implementing a touch function (Figs. 6 – 8 and para. 95) in a multi-vision (i.e. video wall, Fig. 8 and para. 123), the method comprising: a state signal transmission step of transmitting a first state signal to an Nth state signal (N is a natural number) (i.e. synchronization signal enabling touch report or touch#, Figs. 6 and 7 and paras. 90, 95, 104 and 105) from a first touch driving device 135 to an Nth touch driving device 135 (Fig. 4 and paras. 93 and 94), included in a first display device to an Nth display device constituting a multi-vision (i.e. video wall, Fig. 8 and para. 123), to a relay device (Figs. 6 – 9 and paras. 93 – 109);  a state identification 
		As to claim 15, Seo shows that in the data transmission step, a touch driving device in the enable state, among the first through the Nth touch driving devices, transmits display device touch data to the relay device when it receives a touch data request signal from the relay device (Figs. 6 – 9 and paras. 93 – 109). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Liu (US Pub. No. 2018/0314483 A1).
		As to claim 5, Seo shows that the first communication interface comprises a plurality of external input/output terminals for receiving the first state signal to the Nth state signal (Figs. 6 – 9 and paras. 93 – 109).
		Seo does not show a plurality of serial peripheral interface (SPI) terminals for receiving the first display device touch data to the Nth display device touch data. 
		Seo does no show a plurality of serial peripheral interface (SPI) terminals for receiving the first display device touch data to the Nth display device touch data.
		Liu shows show a device that utilizes a serial peripheral interface (SPI) terminal for receiving data (para. 22).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Seo with those of Liu because designing the system in this way allows the device to communicate with an external apparatus (para. 22).
		As to claim 6, Seo shows that the first communication interface comprises terminals for receiving the first state signal to the Nth state signal and for receiving the first display device touch data to the Nth display device touch data (Figs. 6 – 9 and paras. 93 – 109). 
		Seo does no show a plurality of serial peripheral interface (SPI) terminals.
		Liu shows show a device that utilizes a serial peripheral interface (SPI) terminal for receiving data (para. 22).

		As to claim 9, Seo shows that the microcontroller comprises an external input/output terminal for alternately transmitting the disable signal and the enable signal to the relay device (Figs. 6 – 9 and paras. 93 – 109).
		Seo does not show a serial peripheral interface (SPI) terminal for transmitting the display device touch data to the relay device when transmitting the enable signal to the relay device. 
		Liu shows show a device that utilizes a serial peripheral interface (SPI) terminal for receiving data (para. 22).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Seo with those of Liu because designing the system in this way allows the device to communicate with an external apparatus (para. 22).
		As to claim 10, Seo shows that the microcontroller comprises a terminal for alternately transmitting the disable signal and the enable signal to the relay device and for transmitting the display device touch data to the relay device when transmitting the enable signal (Figs. 6 – 9 and paras. 93 – 109). 
		Seo does no show a plurality of serial peripheral interface (SPI) terminals.
		Liu shows show a device that utilizes a serial peripheral interface (SPI) terminal for receiving data (para. 22).

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CARL ADAMS/Examiner, Art Unit 2627